Citation Nr: 0906205	
Decision Date: 02/19/09    Archive Date: 02/27/09	

DOCKET NO.  05-28 602A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for adenoid cystic cancer, 
with metastasis, claimed as due to herbicide (Agent Orange) 
exposure.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from February 1967 to 
February 1970.  He served in the Republic of Vietnam from 
June 1968 to June 1969, and was awarded the Bronze Star 
Medal, among others, for such service.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an April 2005 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.  The veteran's Motion to 
Advance his case on the Board's docket was granted in October 
2006.  

In March 2007, the Board remanded the appeal specifically for 
the purpose of assisting the veteran in the development of 
evidence necessary to substantiate his claim by requesting 
that a private physician provide an explanation of the 
reasons and bases for a wholly conclusory statement submitted 
in support of the veteran's claim.  The appropriate letter 
was forwarded to this private physician by the RO in June 
2007, and there is no evidence that it was returned as 
undeliverable.  The RO waited for over one year for a 
response from this physician, but none was ever received, and 
the RO continued its earlier denial thereafter in September 
2008.  The development requested on remand was completed to 
the extent possible, and the case is now ready for appellate 
review.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been requested or obtained.  

2.  The sole medical statement submitted in support of the 
veteran's claim is conclusory and entirely lacking in a 
clinical foundation, and there remains no scientific basis 
for concluding that the veteran's rare form of cancer was 
caused by his presumed exposure to herbicide agents during 
service.  


CONCLUSION OF LAW

Adenoid cystic cancer, with metastasis, was not incurred or 
aggravated during or as a result of military service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
20.1303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The Veterans Claims Assistance Act 
(VCAA) and regulations implementing this liberalizing 
legislation are applicable to the veteran's claim.  VCAA 
requires VA to notify claimants of the evidence necessary to 
substantiate their claims, and to make reasonable efforts to 
assist claimants in obtaining such evidence.  

The veteran was provided formal VCAA notice in October and 
November 2004, prior to the issuance of the rating decision 
now on appeal from April 2005.  This notice informed him of 
the evidence necessary to substantiate his claim, the 
evidence he was responsible to submit, the evidence VA would 
collect on his behalf, and advised he submit any relevant 
evidence in his possession.  During the lengthy pendency of 
this appeal, the veteran has also been provided all of the 
applicable laws and regulations with respect to service 
connection claims relating to cancer as being presumed 
attributable to herbicide exposure and also the evidence 
necessary to substantiate a claim on a direct incurrence 
theory.  Witness statements and testimony provided before the 
undersigned clearly reveal that the veteran has actual 
knowledge of the evidence necessary to substantiate his claim 
in this case.  All known available evidence has been 
collected for review.  As noted above, the Board attempted to 
assist the veteran in substantiating his claim by requesting 
a statement of reasons and bases in support of a previously 
submitted conclusory statement, without success.  The case is 
now ready for appellate review.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002); 38 U.S.C.A. §§ 5103, 5103A, 5107.  

The Board considered referring this appeal for VA examination 
with request for opinions but there is certainly no evidence 
of any kind that the veteran incurred cancer at any time 
during or to a compensable degree within one year after 
service separation, and there is no acceptable medical 
evidence relating his current cancer to incidents of military 
service presently on file.  Under these circumstances, there 
is no duty to obtain a VA examination.  
38 U.S.C.A. § 5103A(d).  

Service connection may be established for disease or injury 
incurred or aggravated in line of active military duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted certain specified diseases, including 
malignant tumors, which are shown to have become manifest to 
a compensable degree within one year after service 
separation.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.303, 3.307.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Additionally, a veteran who served in the Republic of Vietnam 
during the Vietnam Era is presumed to have been exposed to 
herbicide agents, including an herbicide commonly referred to 
as Agent Orange.  38 U.S.C.A. § 1116.  For any veteran who 
was exposed to herbicides, there is a presumption of service 
connection for respiratory cancers.  38 U.S.C.A. § 1116; 
38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Respiratory cancers are 
specifically defined in the governing laws and regulations as 
cancer of the lung, bronchus, larynx, or trachea, becoming 
manifest to a degree of disability of 10 percent or more.  

In January 1994, the Secretary of Veterans Affairs formally 
announced in the Federal Register that a presumption of 
service connection based on exposure to herbicides used in 
Vietnam was not warranted for certain conditions, or for "any 
other condition for which the Secretary has not specifically 
determined a presumption of service connection is warranted."  
59 Fed. Reg. 341 (1994).  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit determined that the Veterans' 
Dioxin and Radiation Exposure Compensation Standards 
(Radiation Compensation) Act, Pub. L. No. 98-542, Section 5, 
98 Stat. 2725, 2727-29 (1984) does not preclude a veteran 
from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  

Analysis:  The veteran filed his current claim in May 2004, 
some 34 years after he was separated from service.  The facts 
with respect to his cancer are not in dispute.  The veteran 
was diagnosed with adenoid cystic carcinoma (ACC) of the 
tongue and underwent surgery in February and March 1994.  He 
also underwent months of radiation treatment.  The veteran's 
ACC metastasized to his right lung and he was later diagnosed 
with metastatic recurrent adenoid cystic carcinoma of the 
head, neck and chest.  The veteran testified with respect to 
these and other facts at a hearing before the undersigned in 
September 2006.  This testimony has been carefully 
considered, but will not be repeated.  

There is no evidence nor any argument that the veteran's ACC 
was incurred or aggravated during service or manifested to a 
compensable degree within one year after service separation.  
The sole causal connection to service is argued to be the 
veteran's presumed exposure to herbicide agents.  It is clear 
that ACC of the tongue is not one of the cancers specifically 
listed for which service connection may be presumed by law 
and regulation as attributable to herbicide exposure.  

The only medical evidence on file submitted in support of the 
claim was a four sentence statement submitted by this 
physician that he felt the veteran's unusual tumor "has an 
association with Agent Orange exposure."  In an attempt to 
assist the veteran in substantiating his claim, the Board 
specifically remanded the appeal to provide this physician an 
opportunity to submit a reasonable statement of reasons and 
bases supporting his assertion of causal connection.  This 
letter was forwarded to him in June 2007.  The RO waited over 
a year with no response from this physician of any kind.  
Both the veteran and representative have submitted additional 
argument since this time, but neither have made any comment 
with respect to the doctor's failure to respond to the 
Board's request.  The letter to the doctor was not returned 
as undeliverable and the Board must assume that if he had 
passed away or otherwise been rendered physically or mentally 
incapable of responding, either the veteran or representative 
would have informed the Board of this fact.  There are a 
series of decisions issued by the US Court of Appeals for 
Veterans Claims (Court) which stand for the proposition that 
VA is not bound to accept a medical statement which is 
entirely lacking in reasons and bases or foundational support 
for a conclusory statement of causal connection or other 
statement which appears to be one of advocacy rather than one 
of medicine.  

Additionally, the Board found, and pointed out to this 
physician in its earlier remand and request for follow-up 
statement, that his May 2005 statement appeared to contain an 
error when it asserted that the veteran's ACC of the tongue 
base was "exceedingly rare in this location."  The Board 
wrote in its earlier remand (and it was indicated in the 
letter of request) that ACC was found to exist in many 
different body sites but that it most often occurred in areas 
of the head and neck, "in particular the salivary glands. . . 
."  This information was routinely reported in generalized 
medical journal resource material readily available on-line 
and medical libraries, and called into question the clinical 
competence of the doctor who wrote the conclusory statement 
for the veteran in May 2005.  

In the absence of a response letter from this physician 
providing any adequate reasons and bases for his conclusory 
statement, and in consideration of the error in reporting 
that ACC of the tongue was "exceedingly rare in this 
location," the Board can only conclude that the probative 
value of this statement is minimal to nonexistent.  

In the absence of any reasonably competent clinical opinion 
which relates the veteran's metastatic ACC of the tongue 
base, first diagnosed in 1994, some 24 years after the 
veteran was separated from service, to exposure to herbicide 
agents during service, the Board must deny the veteran's 
claim.  

The Board also finds that the fact that the veteran's cancer 
of the tongue is not included in the list of respiratory 
cancers of the lung, bronchus, larynx, or trachea is also a 
relevant consideration to this claim.  The laws and 
regulations governing presumptive service connection for 
respiratory cancers attributable to herbicide exposure do not 
preclude consideration of cancers which manifested in areas 
other than the lungs, bronchus, larynx, and trachea.  
However, as the Board pointed out in its earlier remand, and 
letter of request to the veteran's private physician, VA and 
the National Academy of Sciences (NAS) conduct a review of 
the scientific evidence concerning the association between 
exposure to herbicides in Vietnam and multiple diseases for 
the purpose of periodically amending the laws and regulations 
regarding diseases which may be presumed to be related to 
herbicide exposure.  These reviews are generally conducted 
every two years and are published in the Federal Register.  
It is a matter of common knowledge that additional diseases, 
such as diabetes mellitus, have been added over time to the 
list of those diseases presumed attributable to herbicide 
exposure.  The fact that this process is a continuing study 
of all possible areas where epidemiological studies show 
increased occurrences of cancers in veterans with known 
Vietnam service and herbicide exposure which at no time has 
included cancer of the tongue or salivary glands does not 
support the veteran's claim that his cancer is attributable 
to herbicide exposure.  

Finally, the representative submitted a copy of another Board 
decision from February 2008 which granted service connection 
for cancer of the tongue and floor of the mouth on the basis 
of herbicide exposure.  Although the Board strives for 
consistency in issuing its decisions, previously issued Board 
decisions will be considered binding only with regard to the 
specific case decided.  Board decisions have no precedential 
value, and this has been made the subject of regulation at 
38 C.F.R. § 20.1303.  The record in that case is not before 
the Board with respect to the veteran's pending appeal, and 
the fact that an allowance resulted in that case is not 
compelling evidence with respect to the veteran's pending 
appeal.  

ORDER

Entitlement to service connection for adenoid cystic cancer, 
with metastasis, claimed as due to herbicide exposure is 
denied.  


	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


